Judgment was entered in the Supreme Court October 25th Í875,
Per Curiam.
The lease of the piano was a continuing lease, to be terminated only at the option of the plaintiffs if the rent should be unpaid. No offer was made to show that the lease had been terminated and the piano suffered to remain in the hands of Wilson, the lessee, as his property. His declarations of property, or the acts of other parties in attempting to treat the piano as his, could not, therefore, affect his lessors. The property remained in bailment and consequently was not liable to a sale for payment of his debts, or for taxes. Possession under a mere bailment for hire is not a constructive fraud; otherwise much of the business of men would be ended, and the poorer the bailee the less would be his ability to hire the use of property needful to him. We see no error in rejecting the defendant’s offer. Judgment affirmed.